Exhibit 10.1

THIRD AMENDMENT

GRACO RESTORATION PLAN

(2005 Statement)

 

Graco Inc. (the “Principal Sponsor”) has established and maintains a
nonqualified deferred compensation plan (the “Plan”) which, in its most recent
amended and restated form, is embodied in a document entitled “GRACO RESTORATION
PLAN (2005 Statement)” effective January 1, 2005 (as amended, the “Plan
Statement”) and is hereby amended as follows:

1.         DISTRIBUTION FORMS. Effective for distributions made on and after
July 1, 2007, Subsection 7.1.2 shall be amended (i) to re-number Subsection
7.1.2(b) as Subsection 7.1.2(d), and (ii) to add the following new Subsections
7.1.2(b) and 7.1.2(c) that read in full as follows:

 

(b)

Election to Change the Form or Delay the Time of Distribution. A Participant may
make an election to change the form or delay the time of distribution. If (i) a
Participant’s form of payment prior to electing one of the alternative forms of
payment listed below is an annuity, (ii) the Participant elects an alternative
form that is an annuity (options (i), (ii), (iii), (iv), (v), and (vi), but not
(vii) – the lump sum form), and (iii) the annuity elected is actuarially
equivalent applying reasonable actuarial methods and assumptions, then the
Participant’s benefit shall commence on the same date the benefit would have
been paid but for the election of the alternative form. In all other cases, if a
Participant elects one of these alternative forms of payment, the election (i)
shall not take effect until the date that is twelve (12) months after the date
on which the Participant makes the election, (ii) shall delay the distribution
to a date that is at least five (5) years after the date the distribution would
have been made to the Participant absent the election, and (iii) in the case of
a distribution as of a specified time (but not upon a Participant’s Separation
from Service, Disability, or death), the election shall not take effect unless
the Participant makes the election at least twelve (12) months prior to the date
the distribution is to commence. An election form that does not satisfy the
advance filing requirements of the preceding sentence shall be void and shall be
disregarded. In all cases an election form shall not be considered filed until
the completed form is actually received by the Committee or its designated
agent.

 

 

(c)

Alternate Forms of Distribution. Subject to satisfying the conditions in Section
7.1.4(b), the participant may elect to receive distribution the following forms

 

 

(i)

A fifty percent (50%) survivor annuity.

 

 

--------------------------------------------------------------------------------

 



 

 

(ii)

A sixty-six and two-thirds percent (66-2/3%) survivor annuity (available only if
the joint annuitant is not more than twenty-four (24) years younger than the
Participant).

 

 

(iii)

A seventy-five percent (75%) survivor annuity.

 

(iv)

A one hundred percent (100%) survivor annuity (available only if the joint
annuitant is not more than ten (10) years younger than the Participant).

 

 

(v)

A term certain single life annuity based on the Participant’s life with a term
certain period of one hundred twenty (120) months (available only if the
Participant has not attained age 92).

 

 

(vi)

A term certain single life annuity based on the Participant’s life with a term
certain period of one hundred eighty (180) months (available only if the
Participant has not attained age 84).

 

 

(vii)

A single lump sum payment.

The actuarial determination of all forms in section 7.1.2 shall be based upon
the terms of the Graco Employee Retirement Plan.

2.         SAVINGS CLAUSE. Save and except as hereinabove expressly amended, the
Restoration Plan shall continue in full force and effect.

 

 